DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.
Claim 6 is amended. Claim 7 is cancelled. Claims 1-6 and 9-20 are pending. Claims 1-5 and 10-20 are withdrawn from consideration.
 Response to Arguments
Applicant’s arguments with respect to the rejection of claims 6 and 9 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckhouse et al. (WO 2017/103686).
	Regarding claim 6, Eckhouse discloses a clot removal device (see Fig. 1-2) for removing a clot from a body vessel (see [002]), the clot removal device delivered to the vessel via a catheter (the device is pushed through a catheter, see [006]) and comprising: a pull wire (166); and a stentriever comprising a proximal spiral section (205) and a distal cylindrical body section (210), the distal cylindrical body section configured to expand from a collapsed delivery configuration (the distal cylindrical body section has a compressed delivery configuration while inside of the catheter, see [006]) to a pinching configuration (pinching configuration in Fig. 1) and an expanded configuration (expanded configuration in Fig. 2), in the collapsed delivery configuration, the stentriever and pull wire are inside the catheter (the device is in a compressed state while inside of the catheter, see [006]), in the pinching configuration the stentriever and a portion of the pull wire are outside the catheter and the distal cylindrical body section comprises a first diameter (the pull wire 166 and stentriever 100 are outside of the catheter and in this state the cylindrical body section 210 has a diameter, see Fig. 1), and in the expanded configuration, a distal end of the catheter is configured to contact a proximal end of the clot (the catheter would be capable of contacting a proximal end of the clot when the device is re-sheathed, see [006]), wherein the pull wire is affixed to the stentriever proximate a distal end of the stentriever such that when the pull wire is retracted proximally in relation to the stentriever, the pull wire retracts the distal end of the stentriever proximally to move the distal cylindrical body section to a second diameter while a proximal end of the distal cylindrical body section remains distal of the catheter (the pull wire 166 is attached to the distal end of the device 100 and is capable of expanding the distal cylindrical body section 210 when pulled proximally while the cylindrical body section is distal of any catheter, see [031] and Fig. 2), the second diameter being greater than the first diameter (the diameter of the cylindrical body section in the expanded configuration of Fig. 2 is greater than the diameter of the cylindrical body section in the pinching configuration of Fig. 1).
	Regarding claim 9, Eckhouse discloses the device of claim 6, wherein at least a portion of the spiral section encircles the pull wire (see Fig. 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marchand et al. (US 10098651 B2) discloses a clot removal device (202) wherein the distal cylindrical body section (208) is capable of expansion responsive to proximal retraction of the pull wire (200) (see col. 16, line 47-col.17, line 30 and Fig. 2-3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771